—Judgment, Supreme Court, Bronx County (Richard Lee Price, J.), rendered April 24, 1990, convicting defendant, upon his guilty plea, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of four and one-half to nine years, unanimously affirmed.
Defendant did not preserve for appellate review his claim that the trial court erred in accepting his plea without first conducting a CPL 730.10 hearing (see, People v Lopez, 71 NY2d 662), and we decline to review in the interest of justice. Were we to review, we would note that defendant on seven separate occasions refused to submit to a psychiatric examination and thus cannot maintain that his rights to a hearing were violated (cf., Matter of Lee v County Ct., 27 NY2d 432, 442 [defendant precluded from offering expert testimony at trial for having refused to submit to a psychiatric examination], cert denied 404 US 823).
The predicate felony information showed that defendant had one prior felony, which he never challenged. Therefore, the present claim that the prior felony was a youthful offender adjudication was waived (see, People v Smith, 73 NY2d 961, 962). Concur—Carro, J. P., Ellerin, Rubin and Nardelli, JJ.